DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/7/2022.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 101 & 112(b)/second paragraph rejections set forth in the previous office action. 
The Examiner notes that claim 5 implicitly recites a configurable connection of the cutting element/first and second leads to a power source that provides the current.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the bottom later” to -the bottom layer- in ll. 22.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “for current” to -for the current- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524, previously cited). 
Concerning claim 16, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element, the cutting element comprising an electrically conductive surface layer on a surface of the supporting element, wherein the electrically conductive surface layer is configured to conduct an electrical current that causes a temperature increase in the electrically conductive surface layer for cutting the tissue (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4 and is connected to electrical lead ends 53, 76 to heat to cut tissue; [0043], [0046-0047], [0051], [0072]); and
wherein current is configured to flow between a first lead and a second lead through the electrically conductive surface layer (current flows between leads 53, 76 through cutting element 60; [0072]).
Keller fails to specifically disclose the electrically conductive surface layer comprises an insulator configured to couple to the supporting element and to insulate the electrically conductive surface layer from the supporting element.  Keller teaches that the cutting element (60) can be glued to supporting element (70), but fails to disclose a specific glue for this attachment; however, Keller further teaches using an insulative glue (clear silicone II RTV sealant, from GE.RTM) to attach the supporting element (70) to a suction cup.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Keller such that the surface layer comprises an insulator such as the attachment/bonding glue taught by Keller configured to couple to the supporting element and to insulate the electrically conductive surface layer from the supporting element in order to provide the benefit of attaching the supporting element and the conductive layer as taught by Keller ([0075]).  The locations of the glue between the supporting element (70) and cutting element (60) would naturally be insulated from one another. 


Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524, previously cited) in view of Ben-Nun et al. (2011/0213359, previously cited). 
Comprising claims 18-19, Keller fails to disclose the electrically conductive surface layer is an electrically conductive outer layer on an outer diameter of the supporting element and an electrically conductive inner layer on an inner diameter of the supporting element.  However, Ben-Nun et al. disclose a surgical device (10) for cutting tissue comprising a reversibly collapsible electrically conductive surface cutting element (30i) attached to a supporting element (48). Ben-Nun et al. further disclose the electrically conductive surface cutting element (30i) comprising an electrically conductive outer layer (31a, b) on an outer diameter and an electrically conductive inner layer (33a,b), the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge (32a,b), the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness (bottom edge 32a,b have a reduced width with respect to inner and outer layers 31a,b & 33a,b), the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner layer.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Keller such that the electrically conductive surface layer is an electrically conductive outer layer on an outer diameter of the supporting element and an electrically conductive inner layer on an inner diameter of the supporting element in order to provide the benefit of three blades that increase the heat transfer to achieve a more effective and complete cauterization as the bottom blade has a higher electrical resistance which results in a higher temperature of the bottom blade.  ([0120-0123]; Fig. 12A-13C)
Comprising claim 20, Keller discloses a suction cup (67) attached to the supporting element (70) ([0072]; Fig. 15-16).


Allowable Subject Matter
Claims 1-14 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, discloses a surgical device for cutting tissue comprising a reversibly collapsible supporting and cutting element comprising electrically conductive inner, outer and bottom layers, wherein “a first lead is coupled to the outer layer and a second lead is coupled to the inner layer such that current is configured to flow between the first lead and the second lead through the outer layer, the bottom layer, and the inner layer”. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, neither alone nor in combination, discloses a surgical device for cutting tissue comprising a reversibly collapsible cutting element attached to a reversibly collapsible supporting element comprising an electrically conductive surface layer that “comprises a tantalum layer coated with a tantalum oxide layer coated with a second tantalum layer”.  


Response to Arguments
Applicant's arguments filed 5/7/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Keller fails to disclose the amended limitation of claim 16 since “Keller instead describes a device having two leads separated by an insulator”, the Examiner respectfully disagrees.  Keller teaches the cutting element (60) comprising an electrically conductive surface layer and first and second leads (53, 76).  Keller further teaches “[l]eads (53, 76) connect to the ends of the wires (54, 64) which are separated by insulator (63). There is a small gap (77) so that the electrical current is forced to go all the way around the ring (70).”  Thus, current flows between leads (53, 76) through ring (60, 70).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794